Jack Holt, Jr., Chief Justice, dissenting. I respectfully dissent. I do not feel as though our holding in Ragon blends with the statute under consideration nor does it furnish us a basis for holding that the court of appeals’ construction of the statute was correct. In dissenting to the court of appeals’ construction, Chief Judge Corbin stated: Arkansas Statutes Annotated § 81-1318(b) is clear and unambiguous. Under the statute, a claimant is not eligible to receive compensation for additional medical benefits unless the claim is filed within one year of the date of last payment of compensation or two years from the date of the injury. The statute’s 1968 amended sentence goes on to explain that the limitations periods for additional benefits shall not apply to replacement of medicine, crutches, artificial limbs, etc., required as a result of the compensable injury. In this case, appellant is clearly entitled to receive replacement medicines indefinitely under the express language of the amended sentence of Arkansas Statutes Annotated § 81 -1318 (b). However, it is also clear that merely receiving replacement medicines without any medical treatment will not operate to toll the statute for additional benefits once the statutory period has run. [Emphasis in original.] I agree. Judge Corbin, appropriately concludes: “[A]ny expansion of the act should come from the legislature, not the courts.” Hickman, J., joins in this dissent.